 In the Matter Of SHOWERSBROTHERSCOMPANY, INC.al dNATIONALFIIRNITIIRE WORKERS LOCAL No. 1,OF THE UPHOLSTERERS INTERNA-TIONAL UNION OF NORTH AMERICA, AFFILIATED WITH THE AMERICANFEDERATIONOF LABORCase No. R-137SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 23, 1939On July 22, 1939, the National Labor Relations Board,herein calledthe Board,issued aDecision and Direction of Election in the above-entitledcase.'The Direction of Election directed that an electionby secret ballot be conducted within 15 days from the date of theDirection among all employees of Showers Brothers Furniture Com-pany, Inc., at its Bloomington, Indiana;: plants,> employed-during thepay-roll period next preceding the date of the issuance of the Direc-tion of Election, including employees who did not work during suchperiod because they were temporarily laid off, ill, or on vacation, butexcludingforemen; salaried and office employees, and employees whohad since quit or been discharged for cause, to determine whetherthey desired ,to be represented by, National Furniture Workers, LocalNo. 1, of the Upholsterers International Union of North America;affiliated with the American Federation of Labor, by United Furni-.tureWorkers, Local Industrial Union No. 496, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining, or by neither.Pursuant to the Direction, an election by secret . ballot-.was con-ducted on August 4, 1939, at Bloomington, Indiana, under the, direc-tion and supervision of the Regional Director for the EleventhRegion (Indianapolis, Indiana).On August 7, 1939, the said Re-gional Director, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, issued and113 N. L. R.B. 829.15 N. L.R. B., No. 65.632 SHOWERS -BROTHERS C011IPANY, INC.633served upon -the parties an.Election Report ;in Which he, made thefollowing findings with respect to the results of the election :-Total Number of Employees Alleged Eligible to Vote -------- '828Total Number of Votes Cast ---------------------- ------- .721Total Number of Valid Votes Cast_________________________715Total Number of Votes for the NationalFurnitureWorkers,Local No. 1, of the Upholsterers International Union ofNorth America, affiliated with the A. F. of L_____________250TotalNumber-ofVotes for the UnitedFurnitureWorkers,Local IndustrialUnion No. 496,affiliatedwith the C. I. O__451Total Number of Votes for neither organization ------------14Total Number of Blank Ballots -------------- ---------------.0Total Number of Void Ballots_____________________________0Total Number of ChallengedBallots_______________________6With respect to the six challenged ballots, the Regional Directormadeno ruling and they were not counted.-.On. August 12, 1939, National Furniture Workers, Local No. 1,herein referred to as the National, filed with the Regional DirectoritsObjections to the Conduct of the Secret Ballot and Election Re-port.On August 17, 1939, the Company and the United FurnitureWorkers, Local Industrial Union No. 496, herein called. the United,filed separate answers to the aforesaid objections.The Acting Re-gional Director investigated the matters contained in the Objectionsand on August 30, 1939, issued and duly served upon the partieshis Report on the Objections.Tho Objections fall into three categories: first, that ineligible per-sons werepermitted to vote; second, that the. ballot was not fairlyconducted because representatives of the United and a representative`"of`tlie,Conipany were permitted to approach the polling place duringvoting hours; and third, that the Board in its Decision failed to passupon the status of the closed-shopagreementbetween the United andthe Company.2The National contends that after the renewal dateof the above-mentioned agreement, that is, March 10, 1939, the Com-pany and the United had deprived employees of employment for thereasonthat they had engaged in activity on behalf of the NationalafterMarch 10, 1939.The National contends that 150 persons were permitted to votealthough they were permanently laid off.The Acting RegionalDirector has reported that these persons were temporarily laid off andare still carried on the pay roll of the Company.The National alsocontends that 14 employees were improperly added to the eligibilitylist over the protest.of representatives of the National.The ActingRegional Director reports that both unions agreed im writing, on, the2 The Board stated:"We find it unnecessaryto pass upon the questionwhether or notthe closed-shop agreementbetween the United and the Company was renewed." 634DECISIONSOF NATIONAL LABOR RELATIONS BOARD,late of -the election, that employees who had been given leaves ofabsence should be eligible to vote unless they had notified 'the Com-pany that they- would not return to work when needed and that the14 here involved are persons who had been given leaves of absence.The second group of objections, relating to improper activity ator near the polls, has been investigated by the Acting Regional Direc-tor, and. he has reported that there is no merit to these objections.The third claim of the National, that some of its adherents wereeither discharged or intimidated. because of the-actions taken by theCompany and -the United under the agreement previously enteredinto by those parties, is untimely. - At the time of the hearing in thiscase, which occurred April 20, 21, and 22, 1939, the acts of which theNational now complains had already occurred.However, the _ Na-tional made-no. suggestion that an election be postponed pending' aninvestigation. of alleged unfair labor practices.On the contrary, theNational was the petitioner in this case and up until the present hasasked for an early election.We have considered the objections of the National, the answers ofthe Company and the United, and the Report of the Acting RegionalDirector on the objections, and, find that the objections of the -Nationalraise no substantial or material question with regard to the election:The objections to the election are hereby overruled.CERTIFICATION OF REPRESENTATIVES.By virtue- of and pursuant to the .power vested -in the NationalLabor Relations Board by Section 9 (c) of the National Labor -Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations=Series 2,IT IS HEREBY CERTIFIEDthat United Furniture Workers, Local Indus-trial Union No. 496, affiliated with the Congress of Industrial Organi-zations, has been selected by a majority of the employees of ShowersBrothers Company, Inc., Bloomington, Indiana, at its Bloomington.Indiana, plants, exclusive of foremen and. salaried and office employees,as their representative for the purposes of collective bargaining, andthat pursuant to the provisions of Section 9 (a) of the, National LaborRelations Act, United Furniture Workers,. Local Industrial UnionNo. 496, affiliated with the Congress of Industrial Organizations,. isthe exclusive, representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, and other conditions of employment.-